Russell, C. J.
1. As qualified by the notes of the presiding judge, it does not appear that there was any material error in the instructions of the court as delivered to the jury. If fuller instructions upon any specific point had been desired, they should have been invoked by timely requests in writing, and no appropriate request for instructions was made. The charge, as a whole, is not subject to any of the exceptions presented.
2. After hearing the evidence, the jury, by consent of both parties, visited the scene of the occurrence and examined the premises. They rendered a verdict for the defendant. It was solely within their province to pass upon the facts, and having done so, and their finding having met with the approval of the trial judge, this court, in the absence of any material *453error in the trial or in the charge of the court, is without authority to interfere. No such error appears in the record.
Decided January 10, 1916.
Action for damages; from city court of Savannah — Judge Davis Freeman. November 18,1914.
W. B. Stubbs, M. H. Bernstein, for plaintiff.
Osborne & Lawrence, for defendant.

Judgment affirmed.